United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.F., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, North Reading, MA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1344
Issued: August 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 27, 2018 appellant filed a timely appeal from a February 22, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $13,983.86 for the period July 1, 2013 through September 16, 2016 because she
1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the February 22, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

received wage-loss compensation at an improper rate; (2) whether OWCP properly determined
that appellant was at fault in the creation of the overpayment of compensation, thereby precluding
waiver of recovery of the overpayment; and (3) whether OWCP properly withheld $175.00 from
appellant’s continuing compensation payments.
FACTUAL HISTORY
On June 2, 2003 appellant, then a 37-year-old part-time flexible mail handler, filed a
traumatic injury claim (Form CA-1) alleging that she injured her right foot that day when she fell
while in the performance of duty. OWCP accepted appellant’s claim for right foot fracture and
right lower limb mononeuritis. It paid her wage-loss compensation on the supplemental rolls
beginning October 5, 2003 and placed her on the periodic rolls effective August 8, 2004.
In an August 17, 2004 letter, OWCP advised appellant that she began receiving total
disability compensation on the periodic rolls, effective August 8, 2004, by electronic fund transfer
(EFT).3 It indicated that she was receiving disability compensation at the “75 percentage of rate
of pay” due to “one or more dependents.” OWCP informed appellant that she would be paid
disability compensation on the periodic rolls every 28 days and advised her about the effect of her
dependents on her receipt of compensation by noting:
“CHANGE IN STATUS OF DEPENDENT. If you have one or more dependents,
and the status of any dependent changes, notify OWCP at the address shown on the
front of this letter. In the letter, include your file number, the name of the dependent
whose status changed, the effective date of the change, and the nature of the change
in status. Your signature must appear on the letter.
“If you claimed only one dependent, DO NOT CASH CHECKS RECEIVED
AFTER THE CHANGE IN STATUS of this dependent. Otherwise, an
overpayment of compensation may result. Return the checks promptly to this
office.”
By letter dated August 3, 2007, OWCP requested that appellant complete and return an
enclosed EN1032 form, which had questions regarding such matters as her employment activities,
earnings, and dependency in order to verify that appropriate compensation payments were being
made.4 The EN1032 form also informed appellant that a claimant who has no eligible dependents
was paid compensation at 66 2/3 percent of the applicable pay rate and a claimant who has one or
more eligible dependents is paid compensation at 75 percent of the applicable pay rate. It advised
appellant that she may claim compensation for a dependent if she had one or more of the following:
“(a) a husband or wife who lives with you; (b) an unmarried child, including an
adopted child or stepchild, who lives with you and is under 18 years of age; (c) an
3

An ACPS Periodic Daily Roll Payment sheet indicated that appellant would receive her wage-loss compensation
payments by EFT.
4
Appellant’s answers to the questions were to cover the 15-month period prior to the date she completed and signed
the form.

2

unmarried child who is 18 or over, but who cannot support himself or herself
because of mental or physical disability; (d) an unmarried child under 23 years of
age who is a full-time student and has not completed four years of school beyond
the high school level; and (e) a parent who totally depends on you for support.”
On October 11, 2007 OWCP received an EN1032 form, completed by appellant on
September 21, 2007, in which she indicated that she was not married, but that she was claiming
dependency status on account of her two sons, J.F., date of birth May 16, 1989, and L.F., date of
birth September 21, 1992, both of whom were still enrolled in high school. In subsequent EN1032
forms received on July 8, 2009, November 5, 2010, and January 11, 2012, appellant continued to
indicate that she was claiming dependency status on account of her son, L.F. In the EN1032 form
dated January 10, 2012, she reported that her son, L.F., was still her dependent even though he
was 19 years old because he was still enrolled in high school and had special needs.
In a January 12, 2012 letter, OWCP requested that appellant provide verification of fulltime student status or incapacity for self-support with respect to her son L.F. It provided her with
a student dependency form to complete and return with respect to full-time student status. OWCP
also advised appellant that if her son L.F. was incapable of self-support, she may claim continuing
compensation by submitting a medical report from an attending physician, which fully described
the mental or physical disability which caused the incapacity for self-support and an estimate of
its probable duration.
On January 23, 2012 OWCP received appellant’s response, signed on January 23, 2012.
In response to a question regarding whether her son, L.F, was attending school on a full-time basis
she checked a box marked “Yes” and indicated that her son was still enrolled in high school and
had special needs. A school official completed Part B of the form and reported that her son
attended a local high school. Appellant noted that L.F. was expected to complete his course of
study in June 2013.
Appellant continued to submit EN1032 forms dated August 8, 2012, August 21, 2013,
September 13, 2014, and September 3, 2015, which indicated that she was claiming dependency
status on account of her son, L.F. In the September 3, 2015 EN1032 form, she explained that her
son was “under 23 with mental illness -- bipolar-medication needed, not capable of self-support.”
On September 9, 2016 OWCP received an EN1032 form, completed by appellant on
August 31, 2016, in which she indicated that she was no longer claiming dependency status on
account of her son, L.F. Appellant noted that her son was no longer a dependent as of May 5, 2016
because he had moved out. OWCP adjusted her wage-loss compensation rate from 75 percent to
66 2/3 percent, effective September 18, 2016.
In a development letter dated October 5, 2016, OWCP again advised appellant of the
circumstances under which she was entitled to augmented compensation for her dependent child.
It requested additional information to determine whether her son qualified as a full-time student
under FECA for the period July 1, 2013 through September 20, 2015 and provided her with a
student dependency form to complete and return. OWCP also advised appellant that if her son
was incapable of self-support, she must submit a medical report from an attending physician,
which fully described the mental or physical disability which caused the incapacity for self-support

3

in order to continue to claim compensation. Appellant was afforded 30 days to submit the
requested information.
Appellant did not respond to OWCP’s request within the allotted period.
On February 1, 2017 OWCP issued a preliminary determination that appellant had received
an overpayment of compensation in the amount of $13,983.86 for the period July 1, 2013 to
September 17, 2016 because she did not have a dependent within the meaning of FECA during
this period which would qualify her to receive compensation at the augmented rate of 75 percent.
It provided a calculation of the overpayment.5 OWCP also found that appellant was at fault in the
creation of the overpayment because she accepted a payment that she knew or reasonably should
have known was incorrect. It indicated that she was aware or should have reasonably been aware
that she was not entitled to compensation at the augmented rate of 75 percent because she did not
have a dependent within the meaning of FECA after June 30, 2013. OWCP requested that
appellant complete and return an enclosed overpayment recovery questionnaire (Form OWCP-20)
and submit supporting financial documents. It provided her with her appeal rights and afforded
30 days for a response.
On March 6, 2017 OWCP received appellant’s completed Form OWCP-20, dated
February 27, 2017. Appellant requested a telephonic conference with the district office on the
issue of fault and possible waiver. She alleged that the overpayment occurred at no fault of her
own because her son had special needs and a mental disability, which required psychiatric care.
Appellant asserted that her son was not capable of self-support during the period of overpayment
and noted that he had not graduated from high school and was living at home. She explained that
her son relied on her to make appointments with psychiatrists, cook his food, pay his copays and
living necessities, and pay for classes at a vocational school. Appellant also submitted a financial
information questionnaire, signed on February 27, 2017, in which she provided figures for her
monthly income, monthly expenses, and assets.
In a February 27, 2017 statement, appellant indicated that her son had been on medication
for a number of years due to mental illness. She explained that he was in special classes and saw
a psychiatrist at a Children’s Hospital in Boston, MA. Appellant also reported that her son was on
a special individualized educational plan at school and had decided to drop out in 2013. She

5

OWCP noted that for the period July 1, 2013 through February 28, 2014 (243 days), appellant was paid $2,800.00
every 28 days. It calculated that during this period she received total wage-loss compensation of $24,300.00
($2,800.00/28 days, multiplied by 243 days). OWCP indicated that for the period March 1, 2014 through February 28,
2015 (365 days), appellant was paid $2,842.00 every 28 days. It calculated that she received total wage-loss
compensation of $37,047.60 ($2,842.00/28 days, multiplied by 365 days). For the period March 1, 2015 through
February 29, 2016 (366 days), appellant received wage-loss compensation of $2,851.00 every 28 days. OWCP
calculated that she received total wage-loss compensation of $37,266.64 during this period ($2,851.00/28 days,
multiplied by 366 days). It reported that, for the period March 1 through September 17, 2016 (201 days), appellant
was paid $2,862.00 every 28 days. OWCP calculated that appellant received total wage-loss compensation of
$20,545.07 during this period ($2,862.00/28 days, multiplied by 201). Accordingly, it determined that she received a
total of $100,570.89 wage-loss compensation at the augmented rate of 75 percent. OWCP reported that, during the
period July 1, 2013 through February 28, 2014, appellant should have received $86,587.03 in wage-loss compensation
at the augmented rate of 66 2/3 percent. It subtracted $86,587.03 from $100,570.89 to conclude that she received an
overpayment of compensation in the amount of $13,983.86.

4

related that she paid for her son to take night classes at a trade school. Appellant asserted that her
son was dependent on her and noted that she used the compensation money to help her son.
OWCP received a checking account statement dated February 16, 2017 and circled money
withdrawn for her son’s trade school classes and car payments. Appellant submitted insurance
benefit statements which showed that her son was receiving therapeutic care from a psychiatrist.
She also submitted additional financial documents, including bank account statements, billing
statements, utility bills, and credit card statements.
OWCP received progress notes from the Children’s Hospital Department of Psychiatry
dated from August 25, 2008 to January 24, 2011 by Dr. Sergio Korndorfer, a Board-certified
psychiatrist. Dr. Korndorfer indicated that appellant’s son had a longstanding history of mood
instability, including depression, significant irritability and aggression, and oppositional defiant
behavior. He reported that her son struggled with significant anger, especially at home.
Appellant’s son was diagnosed with mood disorder and oppositional defiant disorder. In a
January 24, 2011 note, Dr. Korndorfer related that appellant’ son had returned to 11th grade, but
had missed about 60 to 80 percent of his classes.
In a report dated June 7, 2012, Dr. Sarah D. DeFerranti, a pediatric cardiologist, related
that appellant’s son was being treated for depression and oppositional defiant disorder, as well as
elevated triglycerides due to significant obesity. She noted that he was no longer taking his
medication and would not graduate 12th grade. Dr. DeFerranti reported that appellant’s son was a
little bit more active at work in the past 3 months and indicated that he worked in the grocery store
stacking produce for 25 to 30 hours per week.
Appellant also submitted various documents regarding her son’s educational needs and
continued eligibility for special education services at school.
In a development letter dated April 26, 2017, OWCP informed appellant that enrollment in
night school may be sufficient to establish dependency. It advised her that it needed verification
of student status in order to determine her son’s eligibility for dependency and provided her with
a student dependency form to complete and return. OWCP also requested medical evidence to
establish appellant’s incapacity of self-support.
On May 7, 2017 OWCP received appellant’s completed student dependency form. A
school official completed Part B of the form and related that appellant’s son attended vocational
school from September 2016 to February 2017.
In a May 10, 2017 letter, Dr. Allan B. Rosansky, a psychiatrist, indicated that appellant’s
son had been under his care from August 27, 2014 to August 15, 2015 and was diagnosed with bipolar illness. He noted that appellant’s son had “marked limitations of social functioning and work
functioning. [Appellant’s son] also carries limitations of self-care.” Dr. Rosansky related that
these symptoms had started in early childhood and continued into adulthood. He noted that L.F.
“has lived with his mother who has had to assist him in functioning.”
By decision dated February 22, 2018, OWCP finalized its preliminary determination that
appellant received an overpayment of compensation in the amount of $13,983.86 for the period
July 1, 2013 through September 17, 2016. It noted that she had not submitted sufficient evidence
5

to demonstrate that she had a qualified dependent during this period, which otherwise would have
entitled her to receive augmented compensation. OWCP also found that appellant was at fault in
the creation of the overpayment, thereby precluding waiver of recovery of the overpayment. It
directed recovery by deducting $175.00 every 28 days from her continuing compensation
payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA6 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.7 If the disability is total, the United States shall pay the employee during the period of total
disability the basic compensation rate of 66 2/3 percent of his or her monthly pay. A disabled
employee is entitled to an augmented compensation rate of 75 percent if he or she has one or more
dependents.8
Section 8110 specifies that a “dependent,” for purposes of this section, include: (3) an
unmarried child, while living with the employee or receiving regular contributions from the
employee toward his support, and who is -(A) under 18 years of age; or
(B) over 18 years of age and incapable of self-support because of physical or mental
disability.9
A child is also considered a dependent if he or she is an unmarried student under 23 years
of age who has not completed 4 years of education beyond the high school level and is currently
pursuing a full-time course of study at a qualifying college, university, or training program.10
OWCP procedures further provide that to be entitled to an augmented compensation
disability rate, a child over 18 years old must be incapable of self-support by reason of a mental or
physical disability. It describes that “a child is incapable of self-support if his or her physical or
mental condition renders him or her unable to obtain and/or retain a job, or engage in selfemployment that would provide a sustained living wage. This determination must be based on
medical evidence. A medical report covering the child’s past and present condition must be
submitted for review to determine whether it establishes incapacity for self-support.”11

6

Supra note 1.

7

5 U.S.C. § 8102(a).

8
See also 5 U.S.C. §§ 8105(a) and 8110(b); see also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Compensation Claims, Chapter 2.901.12 (February 2013).
9

Id. See also 20 C.F.R. § 10.405

10

Id. at § 10.405; see also E.G., 59 ECAB 599, 603 (2008).

11

Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.901.12(e)(1)-(2) (February 2013).

6

If a claimant received compensation at the augmented rate during a period when he or she
did not have an eligible dependent, the difference between the compensation that was disbursed at
the 75 percent augmented rate and the compensation that should have been disbursed at the 66 2/3
percent basic rate constitutes an overpayment of compensation.12
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly found that appellant received an overpayment of
compensation in the amount of $13,983.86 for the period July 1, 2013 through September 16, 2016
because she received wage-loss compensation at the augmented rate even though she did not have
an eligible dependent under FECA.
The evidence of record reflects that appellant’s son, L.F., turned 18 on September 21, 2010,
and he remained enrolled in high school until June 2013. Accordingly, OWCP paid wage-loss
compensation based on the augmented rate of 75 percent due to one or more dependents.13
Appellant submitted EN1032 forms dated from August 21, 2013 to September 3, 2015, indicating
that she was claiming dependency status on account of her son, L.F. OWCP continued to pay
wage-loss compensation based on the augmented rate of 75 percent until September 18, 2016. The
Board finds, however, that appellant has not submitted sufficient evidence to demonstrate that she
had a dependent within the meaning of FECA for the period July 1, 2013 to September 17, 2016,
which would qualify her to receive compensation at the augmented rate of 75 percent.
Appellant asserted that her son qualified as a dependent under FECA because she paid for
him to take night classes at a trade school. She submitted a student dependency form on May 7,
2017, which was completed by a school official who verified that appellant’s son had attended
vocational school from September 2016 to February 2017. This form, however, did not address
the pertinent period of overpayment from July 1, 2013 to September 17, 2016. There is no
evidence of record to substantiate that appellant’s son was a full-time student from July 1, 2013
until his 23rd birthday in September 2015, for which he could qualify as a dependent within the
meaning of FECA.14
Appellant also asserted that her son was incapable of self-support due to mental disability.
She related that her son had special needs and relied on her to make his psychiatric appointments,
cook his food, and pay for his living necessities. As noted above, for appellant to establish that
her child, who has turned 18 years of age, is incapable of self-support, she must submit a medical
report from her child’s physician describing the mental or physical disability which caused the
child’s incapacity of self-support.15
Appellant submitted a May 10, 2017 letter by Dr. Rosansky who indicated that he had
treated appellant’s son from August 27, 2014 to August 15, 2015 for bi-polar disorder.
12

See Ralph P. Beachum, Sr., 55 ECAB 442, 445 (2004).

13

Supra note 10.

14

Supra note 11.

15

Supra note 12; see also Teresa B. Tencati, 21 ECAB 398, 402 (1970).

7

Dr. Rosansky reported that appellant’s son was limited with regards to social and work functioning
and self-care. He further related that appellant’s son had resided with appellant who had assisted
him in functioning. The Board finds, however, that Dr. Rosansky report is conclusory in nature
and does not provide sufficient factual information or medical rationale to support his conclusion.16
Dr. Rosansky did not reference findings or provide rationale to establish a lack of employability.17
He did not sufficiently explain how appellant’s son was disabled such that he had to rely in whole
or in part upon the contributions given by appellant as a means of maintaining or helping to
maintain a customary standard of living.18 Dr. Rosansky did not specifically address whether
appellant’s son was disabled such that he was incapable of self-support during the relevant period
of July 1, 2013 through September 17, 2016.
Likewise, Dr. Korndorfer’s progress notes dated August 25, 2008 to January 24, 2011 and
Dr. DeFerranti’s June 7, 2012 report also noted that appellant’s son was diagnosed with a mental
illness, but lacked sufficient rationale to establish that he was incapable of self-support during the
relevant period. To the contrary, Dr. DeFerranti indicated that appellant’s son had worked for the
prior three months in a grocery store 25 to 30 hours per week, and accordingly, implied that he
was not wholly dependent on his mother. Accordingly, the Board finds that the evidence of record
is insufficient to meet the criteria for appellant’s son to be considered a dependent during the period
July 1, 2013 to September 17, 2016.
On appeal appellant notes that OWCP’s April 26, 2017 informational letter and enclosed
student dependency form did not specify that her son’s school needed to confirm student eligibility
for previous dates. The Board notes, however, that in its October 5, 2016 letter OWCP specifically
informed her that it needed additional information to determine if her son qualified as a full-time
student under FECA for the period July 1, 2013 to September 20, 2015. No such evidence was
received. Because appellant’s son was not a full-time student or incapable of self-support due to
a mental or physical disability within the meaning of FECA from July 1, 2013 to September 16,
2016, he was not an eligible dependent and appellant was only entitled to compensation at the
basic rate during this period. The Board, therefore, will affirm the fact of overpayment.
OWCP calculated that it paid gross compensation of $100,570.89 from July 1, 2013 until
September 17, 2016, which was compensation paid at the augmented rate of 75 percent for
dependents. At the basic rate of 66 2/3 percent for no dependents, during the same time frame, it
should have paid compensation of $86,587.03. This resulted in an overpayment of compensation

16

A rationalized medical opinion must include rationale explaining how the physician reached the conclusion he
or she is supporting. Beverly A. Spencer, 55 ECAB 501 (2004).
17
Id. See also B.S., Docket No. 06-546 (issued November 27, 2006) (the Board affirmed the fact of overpayment
where a medical report did not specifically address whether an employee’s son was disabled such that he was incapable
of supporting himself during the relevant period of overpayment).
18

See A.S., Docket No. 08-2467 (issued August 5, 2009) (the Board determined that a medical report which noted
that a claimant’s daughter lived with him and was not able to work to support herself due to her mental illness was
insufficient to demonstrate incapacity for purposes of establishing dependency).

8

in the amount of $13,983.86 for the period July 1, 2013 to September 17, 2016.19 Therefore, the
Board finds that OWCP correctly determined the amount of overpaid compensation in this case.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that, when an overpayment of compensation has been
made because of an error of fact or law, adjustment shall be made by decreasing later payments to
which an individual is entitled. The only exception to this requirement is when an incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of FECA or be against equity and good conscience.20 No waiver of
payment is possible if appellant is with fault in helping to create the overpayment.21
In determining whether an individual is not without fault or alternatively, with fault, section
10.433(a) of OWCP’s regulations provide in relevant part:
An individual is with fault in the creation of an overpayment who:
(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect.22
ANALYSIS -- ISSUE 2
The Board finds that OWCP has not properly determined that appellant was at fault in the
creation of the overpayment of compensation, thereby precluding waiver of recovery of the
overpayment.
OWCP found that appellant was at fault in the creation of the overpayment because she
had accepted payments that she knew or should have known to be incorrect. It determined that
from the signed EN1032 forms, she acknowledged that she knew her compensation benefits should
have been reduced effective July 1, 2013 for lack of a qualified dependent. OWCP noted that
appellant continued to accept checks with compensation payments at the 75 percent augmented
rate despite such knowledge.

19

W.M., Docket No. 11-2000 (issued May 21, 2012).

20

5 U.S.C. § 8129(b).

21

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

22

20 C.F.R. § 10.433(a).

9

The Board finds, however, that OWCP has not established that appellant was at fault in
creating the overpayment covering the period July 1, 2013 to September 17, 2016 based on her
signed EN1032 forms. Appellant completed EN1032 forms on August 21, 2013, September 13,
2014, and September 3, 2015 and indicated that she was claiming dependency on account of her
son, L.F. In an EN1032 form she completed on August 31, 2016, she related that her son was no
longer a dependent as of May 6, 2016 because he had moved out. There is no evidence on the
record, however, to establish that at the time appellant completed the EN1032 forms covering the
period July 1, 2013 to September 17, 2016 that she knew or should have known that her son was
not an eligible dependent under FECA.23 To the contrary, appellant thought that her son was still
a dependent as she explained in the September 3, 2015 EN1032 form that L.F. was “under 23 with
mental illness -- bipolar-medication needed, not capable of self-support.”
OWCP has not established that appellant had or should have had knowledge that her son
no longer qualified as a dependent under FECA, and accordingly, that she accepted payments
which she knew or should have known to be incorrect. The evidence of record does not establish
that she knew or reasonably should have known that when she completed the EN1032 forms on
August 21, 2013, September 13, 2014, and September 3, 2015 that OWCP would not consider her
son a dependent under FECA. OWCP did not advise appellant that it needed additional
information to determine whether her son qualified as a full-time student after July 1, 2013 until it
issued its letter on October 5, 2016. Accordingly, the Board finds that OWCP has not established
how her completion of EN1032 forms from August 21, 2013 to August 31, 2016 put her on notice
that the payments she accepted on or after July 1, 2013 were incorrect.24 As OWCP has not
established that appellant was at fault in the creation of the overpayment covering the period July 1,
2013 through September 17, 2016, the case will be remanded to OWCP to consider waiver of
recovery of the overpayment for this period.25
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $13,983.86 for the period July 1, 2013 through
September 17, 2016. The Board further finds that she was not at fault in the creation of the
overpayment. The case will be remanded for OWCP to consider waiver of recovery of the
overpayment.

23

OWCP issued appellant a check for a payment of $2,385.14 on August 24, 2013 to cover the period July 28 to
August 24, 2013. Appellant continued to receive payments via checks approximately every 28 days.
24
See T.H., Docket No. 12-0842 (issued February 15, 2013) (where the Board found that a claimant was not aware
that compensation payments he received were incorrect until a November 17, 2010 letter informed him that he had
received compensation based on an improper rate).
25
In view of the Board’s disposition on the issue of fault, it is premature to consider the issue of whether OWCP
properly set the rate of recovery of the overpayment.

10

ORDER
IT IS HEREBY ORDERED THAT the February 22, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is remanded
for further proceedings consistent with this decision of the Board.
Issued: August 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

